Exhibit 10.2




CONSULTING AGREEMENT


CONSULTING AGREEMENT dated February 1, 2017, by and between Ingevity Corporation
(the "Company") and Edward A. Rose (the "Consultant").


WHEREAS, the parties are entering into a Separation and Release Agreement as of
even date herewith, and the parties desire to enter into this Consulting
Agreement as part of the overall restructuring arrangements being entered into
in connection with Consultant’s separation from the Company (the “Separation
Agreement”);


WHEREAS, the Company desires to retain the services of Consultant, and
Consultant desires to render such services to the Company;


NOW, THEREFORE, it is agreed as follows:


1.    Services. During the period from the date of this Agreement through April
30 (the “Consulting Period”), the Consultant agrees to be available to assist
the Company with transitional matters related to Consultant’s retirement from
the Company (the “Services”). It is anticipated that such services shall occupy
no more than 15% of Consultant’s business time in any given week. Such services
shall be performed remotely and generally at such time(s) as shall be mutually
convenient.


2.    Compensation. Consultant shall be paid $33,333 per month during the
Consulting Period, payable on a monthly basis, for a total amount of $100,000
for the Consulting Period as a whole.


3.    Termination. The Company may terminate this Agreement in the event that
Executive shall be in material breach of Sections 6, 8 or 9 of the Separation
Agreement; provided, however, that Executive shall be given ten days’ prior
notice and opportunity to cure.


4.    Independent Contractor Status.
(a) Consultant's relationship with the Company shall be as an independent
contractor and not as an employee, joint venturer, partner, or otherwise.
Consultant shall be solely responsible for the payment of all income and
self-employment taxes, and any other taxes, on the amounts paid to the
Consultant pursuant to the terms of this agreement.
(b) Consultant shall not be entitled to participate in any employee welfare or
benefit plans of the Company, nor shall Consultant be entitled to sick or
vacation days.
(c) Consultant shall have no authority to bind or speak for or on behalf of the
Company.


5.    Miscellaneous. This Agreement shall be governed by the laws of the State
of South Carolina.









--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have hereunto set their respective
signatures as of the day and year first above written.


INGEVITY CORPORATION




By_/s/ D. Michael Wilson______
D. Michael Wilson
President and CEO








/s/ Edward A. Rose_________
Edward A. Rose













